In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent to release petitioner from custody, petitioner appeals from a judgment of the Supreme Court, Queens County, dated February 27, 1980, which dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent that the matter is remitted to the Board of Parole for rehearing in accordance herewith. At the most recent parole hearing accorded to petitioner, in March, 1979, the Board of Parole properly considered its own guidelines which had not been in effect at the time of the previous hearing on March 14, 1978. In so doing, however, the board inaccurately stated that the petitioner had been "convicted of Rape 1°” (rather than attempted rape). Because of the likelihood that such error may have affected the board’s decision to deny parole, a new hearing is required. Cohalan, J. P., Margett, Martuscello and Weinstein, JJ., concur.